United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1821
Issued: January 23, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 19, 2014 appellant, through counsel, filed a timely appeal from a July 23,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP) affirming the
termination of her compensation benefits. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation benefits
effective November 1, 2013 on the ground that her accepted conditions had ceased without
residuals.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
In a decision dated October 16, 2006, OWCP accepted that appellant, then a 43-year-old
letter carrier, sustained an aggravation of right sciatica, aggravation of a herniated disc at L5-S1,
and aggravation of lumbar radiculopathy due to factors of her federal employment. It
subsequently accepted right sciatica, displacement of lumbar intervertebral disc without
myelopathy, and thoracic or lumbosacral neuritis or radiculitis, and a recurrence on
January 7, 2013. Appellant had also previously sustained a lumbosacral sprain, right hip
contusion, and buttock contusion on January 6, 2005, which OWCP accepted under claim
number xxxxxx665.
In an August 20, 2013 report, Dr. Bradford Woelke, a Board-certified family practitioner,
indicated that appellant fell on her right hip in January 2006 and continued to suffer residual pain
in her low back, right buttock, and right leg. He opined that she was disabled for work and
would likely never be able to return to full duty.
OWCP referred appellant for a second opinion evaluation to determine the nature and
extent of her employment-related conditions. In a June 28, 2013 report, Dr. Emmanuel
Obianwu, a Board-certified orthopedic surgeon, reviewed a statement of accepted facts, history
of the injury, and the medical evidence of record, and conducted a physical examination. He
indicated that appellant “exhibited excessive pain behavior” and “assumed an asymmetric
posture with the entire trunk tilted to the left.” Appellant sat in an oblique manner, with the right
buttocks hanging off her chair and when Dr. Obianwu asked her why, she stated that it was
because of her pain. Regarding range of motion of the thoracolumbar spine, appellant had
10 degrees of flexion, less than 5 degrees of extension, and lateral bending to either side of
5 degrees. Dr. Obianwu indicated that her range of motion was so restricted that he informed her
“that such severe impairment of spinal mobility was essentially nonphysiologic.” Appellant
reported that this had been so for quite some time and Dr. Obianwu indicated that “if indeed she
has had this asymmetric posture for any length of time, there would be a severe atrophy in the
musculature of the right lower extremity.” Dr. Obianwu found inappropriate tenderness,
simulated axial rotation, and the global loss of sensation in the entire right lower extremity
constituted positive Waddell’s findings and clearly indicated the presence of overt symptom
magnification. He further indicated that when appellant left the examining room she “exhibited
such a severe, nonphysiologic limp that it could not be explained, regardless of pathology within
the lower extremities or in the spine.” Dr. Obianwu diagnosed mild degenerative arthritis of the
lumbar spine, mild disc bulge at L5-S1, and overt symptom magnification. He concluded that
appellant’s employment-related conditions of aggravation of right sciatica, aggravation of
herniated disc at L5-S1, aggravation of lumbar radiculopathy, lumbosacral sprain, right hip
contusion, and buttock contusion had resolved.
By letter dated October 1, 2013, OWCP notified appellant that it proposed to terminate
her compensation benefits based on the weight of the medical evidence, as represented by
Dr. Obianwu. It afforded her 30 days to submit additional evidence or argument in disagreement
with the proposed action.
Appellant submitted an April 22, 2013 report from Dr. Sharon Minott, a Board-certified
anesthesiologist and pain medicine specialist, who indicated that appellant was seen for pain in

2

the right back and lower extremity. She had positive Yeoman’s testing and bilateral right greater
than left sacroiliac joint tenderness. Dr. Minott found that appellant only sat on her left buttock
and was hesitant to have her right buttock examined. There was no noticeable atrophy of the
gluteal or posterior thigh or leg muscles when appellant was standing, and no atrophic changes
visible on the skin. Dr. Minott found left pectoralis muscle tenderness, positive hip compression
on the right, and a positive Patrick’s sign on the right.
By decision dated November 1, 2013, OWCP terminated appellant’s compensation
benefits effective that day finding that the weight of the evidence was represented by
Dr. Obianwu.
On November 6, 2013 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative and submitted an August 27, 2013 report from Dr. Minott, who
diagnosed lumbar radiculopathy, piriformis syndrome of the right side, and sacroiliac
dysfunction.
A telephonic hearing was held before an OWCP hearing representative on May 8, 2014.
On May 22, 2014 Dr. Woelke indicated that appellant had persistent and permanent loss
of function in the right leg and right buttock and opined that she was disabled for work due to her
employment-related injury to the lower back and right sciatica.
By decision dated July 23, 2014, the hearing representative affirmed the November 1,
2013 termination decision, finding that Dr. Obianwu represented the weight of the medical
evidence.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.2 After it has determined that an
employee has disability causally related to his or her federal employment, OWCP may not
terminate compensation without establishing that the disability has ceased or that it is no longer
related to the employment.3 OWCP’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.4 The
right to medical benefits for an accepted condition is not limited to the period of entitlement for
disability.5 To terminate authorization for medical treatment, OWCP must establish that
appellant no longer has residuals of an employment-related condition, which would require
further medical treatment.6
2

See S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

3

See I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

4

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

5

See T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

6

See James F. Weikel, 54 ECAB 660 (2003).

3

Section 8123(a) of FECA provides in pertinent part: if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.7 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background must be given special weight.8
ANALYSIS
The Board finds that OWCP did not meet its burden to justify termination of benefits.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law. The
Board finds that there is an unresolved conflict in medical opinion between Dr. Obianwu and
Dr. Minott.9 For a conflict to arise the opposing physicians viewpoints must be of virtually equal
weight and rationale.10 It is OWCP that bears the burden to justify modification or termination
of benefits.11
OWCP based its decision to terminate appellant’s benefits on a June 28, 2013 report by
Dr. Obianwu, the second-opinion physician, who conducted a physical examination and
reviewed her medical history. Dr. Obianwu concluded that appellant’s employment-related
conditions of aggravation of right sciatica, aggravation of herniated disc at L5-S1, aggravation of
lumbar radiculopathy, lumbosacral sprain, right hip contusion, and buttock contusion had
resolved noting excessive pain behavior.
In an April 22, 2013 report, Dr. Minott indicated that appellant had positive Yeoman’s
testing and bilateral right greater than left sacroiliac joint tenderness. She found left pectoralis
muscle tenderness, positive hip compression on the right, and a positive Patrick’s sign on the
right. On August 27, 2013 Dr. Minott diagnosed lumbar radiculopathy, piriformis syndrome of
the right side, and sacroiliac dysfunction.
Drs. Obianwu and Minott both reviewed appellant’s medical history and conducted
physical examinations. However, their findings are significantly divergent. It is noted that the
medical report of Dr. Obianwu is of greater length than the report of Dr. Minott. The Board,
however, recognizes that the length of Dr. Obianwu’s report fails to equate to more rationalized
medical opinion as his report is largely conclusory. Dr. Obianwu concluded that appellant’s
employment-related conditions had resolved, whereas Dr. Minott diagnosed lumbar
7

5 U.S.C. § 8123(a). See R.C., 58 ECAB 238 (2006); Darlene R. Kennedy, 57 ECAB 414 (2006).

8

See V.G., 59 ECAB 635 (2008); Sharyn D. Bannick, 54 ECAB 537 (2003); Gary R. Sieber, 46 ECAB
215 (1994).
9

FECA provides that, if there is disagreement between the physician making the examination for OWCP and the
employee’s physician, OWCP shall appoint a third physician who shall make an examination. See 5 U.S.C.
§ 8123(a); Shirley L. Steib, 46 ECAB 309, 317 (1994).
10

See Darlene R. Kennedy, supra note 7 at 416.

11

See Curtis Hall, 45 ECAB 316 (1994).

4

radiculopathy, piriformis syndrome of the right side, and sacroiliac dysfunction, of which one
condition has been accepted by OWCP as employment related. Thus, the Board finds that
OWCP did not meet its burden of proof to terminate appellant’s compensation benefits effective
November 1, 2013. As of that date a conflict in medical opinion existed between Dr. Obianwu
and Dr. Minott. Each physician had the opportunity to examine appellant and review the
diagnostic studies of record. With respect to the existence and extent of any ongoing
employment-related residuals, the Board finds that the relevant and probative medical evidence
is in equipoise.
It is well established that, where there exists opposing medical reports of virtually equal
weight and rationale, the case should be referred to an impartial medical specialist for the
purpose of resolving the conflict.12 The Board notes that the reports and treatment records of
Dr. Minott were of record prior to the November 1, 2013 termination decision of OWCP and the
hearing representative’s July 23, 2014 decision affirming the termination decision. The Board
finds that once OWCP received Dr. Minott’s reports it should have submitted them to
Dr. Obianwu and requested a supplemental report before issuing a final decision on appellant’s
entitlement. As OWCP failed to base its decision on a resolution of the opinion evidence, the
Board finds that it did not meet its burden of proof to terminate appellant’s benefits. Referral to
an impartial medical specialist is warranted. Accordingly, OWCP’s decision to terminate
appellant’s compensation and medical benefits is reversed.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation benefits effective November 1, 2013.

12

H.S., Docket No. 10-1220 (issued May 24, 2011); see Darlene R. Kennedy, supra note 7.

5

ORDER
IT IS HEREBY ORDERED THAT the July 23, 2014 decision of the Office of
Workers’ Compensation Programs is reversed and the case remanded for further action
consistent with this opinion of the Board.
Issued: January 23, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

